KAREN NELSON MOORE, Circuit Judge,
concurring in part and dissenting in part.
I concur in all but Part II of the majority’s opinion. In light of the district court’s statement acknowledging the “elaborate scheme ... to dupe Ms. Hardem[o]n” and because the district court did not expressly state that Hardemon was culpable, I would remand to the district court to permit it to make the factual findings necessary for a determination of whether DeSouza’s sentence should be enhanced two levels under U.S.S.G. § 3Bl.l(c) as a leader or supervisor of a criminally responsible person.